                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                                 3:14-cv-365-FDW
                                             (3:05-cr-371; 3:07-cr-61)

              CHAVIUS MARQUETTE BARBER,           )
                                                  )
                                Petitioner,       )
                                                  )
              vs.                                 )                          ORDER
                                                  )
              KENNY ATKINSON,                     )
                                                  )
                                Respondent.       )
              ___________________________________ )

                       This matter is before the Court on the Government’s Motion to Stay. (Doc. No. 45). The

              Government filed a petition for certiorari in United States v. Wheeler, 734 F. App’x 892 (4th Cir.

              2018) on October 3, 2018. This matter is hereby stayed pending resolution of Wheeler. The

              Government shall notify this court within 45 days of the resolution of Wheeler.

                       IT IS HEREBY ORDERED that the Motion to Stay, (Doc. No. 45), is GRANTED.

Signed: October 11, 2018




                                                                1
